                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
KENNETH R. REID, et al.,                       :     Civil No. 1:16-cv-1403
                                               :
                       Plaintiffs,             :
                                               :
                v.                             :
                                               :
WARDEN J. EBBERT, et al.,                      :
                                               :
                       Defendants.             :    Judge Sylvia H. Rambo

                                  MEMORANDUM

         Before the court is a report and recommendation by Magistrate Judge Saporito

in which he recommends dismissal of the majority of claims and defendants in this

action, but also recommends permitting several claims to go forward. Both the

remaining plaintiff and the defendants have filed objections to the report. For the

reasons set forth below, the court will grant the defendants’ objections and dismiss

the complaint in its entirety, thereby adopting in part and denying in part the report

and recommendation.

I.       Background

         Plaintiff Kenneth Reid (“Reid”) is one of three remaining inmate plaintiffs

formerly or currently incarcerated at USP Lewisburg who initiated this Bivens1

action alleging that twenty defendants violated the Eight Amendment by applying

restraints to him in a tortuous, retaliatory and punitive manner. (Doc. 2). Reid further



1
    Bivens v. Six Unknown Named Agents, 403 U.S. 388 (1971).
alleges that 200 series incident reports were fabricated and resulted in his placement

in restraints, and he was thereafter denied food, toilet use, and water. He also alleges

that restraint checks documented in the medical records were falsified.

      Defendants have filed a motion to dismiss Reid’s complaint, which was

subsequently converted to a motion for summary judgment, and Reid has opposed

the motion. On August 28, 2018, the magistrate judge issued his report and

recommendation, in which he recommended dismissal of the following claims: (1)

Reid’s claims against Defendants Ebbert, Mitterling, Barner, Fasciana, Potter,

Lupold, Barth, Hartzel, Fahringer, Dees, Shirk, Kemmerer, Saylor, Condozer,

White, Miller, Seeba, Davis, Holzapple, Jusino, Womeldorf, Taggart and Konkle for

Reid’s failure to allege personal involvement; (2) all Bivens claims regarding

falsification of Incident Reports by Defendants Lytle, Marr, Bilinski, Scott,

Rummel, Stugart, and Hackenberg, due to the Favorable Termination Rule; (3)

Reid’s claims pursuant to federal criminal statutes and the Universal Declaration of

Human Rights. (Doc. 130, p. 82.) The Magistrate Judge also recommended judgment

in Defendants’ favor regarding: (1) Reid’s claims related to the June 20, 2016

incident, due to failure to exhaust administrative remedies; (2) Gaines’ claims due

to his failure to prosecute; and (3) Burnett’s claims, due to his failure to prosecute.

(Id. at pp. 82-83.) The Magistrate Judge then stated that, “[a]s to the remaining

claims, there are disputed issues of material fact regarding alleged abuse by specific


                                           2	
guards, denial of proper medical care, and falsification of complaints by guards.”

(Id. at p. 83.)

        On September 25, 2018, Defendants filed objections to the report and

recommendation, arguing that the magistrate judge erred by not recommending

dismissal in its entirety based on the Prison Litigation Reform Act and the Favorable

Termination Rule. (Doc. 142). Reid has also responded to the report and

recommendation, filing a “Motion of Rebuttal to the Report and Recommendation”

and “2nd Rebuttal to Report and Recommendation.” (Docs. 133, 135.) However, he

raises no specific objections to the report, but rather reiterates his displeasure in not

having the merits of his complaint addressed and not having counsel appointed.2

(Id.)

II.     Legal Standard

        When objections are timely filed to the report and recommendation of a

magistrate judge, the district court must review de novo those portions of the report

to which objections are made. 28 U.S.C. § 636(b)(1); Brown v. Astrue, 649 F.3d

193, 195 (3d Cir. 2011). Although the standard is de novo, the extent of review is

committed to the sound discretion of the district judge, and the court may rely on the

recommendations of the magistrate judge to the extent it deems proper. Rieder v.



2
 Because Reid fails to raise any specific objections to the report and recommendation, the court
will not address his filings in further detail.
                                                3	
Apfel, 115 F. Supp. 496, 499 (M.D. Pa. 2000) (citing United States v. Raddatz, 447

U.S. 667, 676 (1980)).

       For those sections of the report and recommendation to which no objection is

made, the court should, as a matter of good practice, “satisfy itself that there is no

clear error on the face of the record in order to accept the recommendation.” Fed. R.

Civ. P. 72(b), advisory committee notes; see also Univac Dental Co. v. Dentsply

Intern., Inc., 702 F. Supp. 2d 465, 469 (M.D. Pa. 2010) (citing Henderson v. Carlson,

812 F.2d 874, 878 (3d Cir. 1987) (explaining judges should give some review to

every report and recommendation)). Nonetheless, whether timely objections are

made or not, the district court may accept, not accept, or modify, in whole or in part,

the findings or recommendations made by the magistrate judge. 28 U.S.C. §

636(b)(1); Local Rule 72.31.

III.   Discussion

       In his report and recommendation, the magistrate judge undertook a thorough

analysis of the Bureau of Prisons’ (“BOP”) Administrate Remedy Program, noting

that the Prison Litigation Reform Act requires courts to consider compliance with

the BOP’s Administrative Remedy Program as a prerequisite to a successful lawsuit

involving claims arising out of incarceration. (Doc. 130, pp. 23-25.) The magistrate

judge then examined each of Reid’s administrative remedies and recommended the

dismissal of many claims, as specifically outlined above, for failure to exhaust


                                          4	
administrative remedies. The court agrees with his recommendation in this regard

and will dismiss those claims. The magistrate judge also correctly applied the

Favorable Termination Rule in recommending dismissal of claims that Defendants

Lytle, Marr, Billinski, Scott, Rummel, Stugart and Hackenberg falsified incident

reports. As he recognized, an “award of damages with respect to [those] claims

would necessarily implicate the validity of the underlying disciplinary proceedings,”

and therefore those claims will also be dismissed. (Doc. 130, p. 62.) However, upon

review of the report and recommendation, and consideration of Defendants’

objections, the court finds that the magistrate judge erred in not recommending

dismissal of all claims for failure to exhaust administrative remedies and subsequent

failure to establish that decisions made through the inmate discipline program were

invalid, pursuant to the Favorable Termination Rule.

       As Defendants outline in their objections to the report and recommendation,

Reid made the following allegations regarding Defendants Seroski, Rummel, Lytle,

Stugart, Hackenberg, Marr, Scott and Bilinski that the magistrate judge did not

clearly indicate should be dismissed:

       On December 4, 2015, Defendant Stugart asked Officer Holmes to
        block the nearest security camera while pulling down on Reid’s
        cuffs and threatening him.

       On December 4, 2015, Defendant Stugart pulled downward on his
        handcuffs while Reid was restrained. (Doc. 1, p. 46);



                                         5	
       On December 4, 2015, or sometime shortly after, Defendant
        Rummel made verbal threats toward Reid. (Id.);

       Following the December 4, 2015 incident, Defendant Stugart
        fabricated an incident report alleging that Reid assaulted him. (Doc.
        1, p. 47);

       Following the December 4, 2015 incident, Reid refused to attend a
        hearing for disciplinary action related to the incident, and that during
        that hearing, Defendant Marr “falsified [‘incriminating’]
        statements.” (Doc. 1, p. 13);

       On February 10, 2016, in retaliation for Reid accusing Defendant
        Lytle of racism, Defendants Lytle and Scott filed two incident
        reports falsely accusing Reid of disobeying an order and making
        threats against a corrections officer.

       Defendants used the false incident report to justify placing him in
        too tight four-point restraints in which he remained for
        approximately three days. (Doc. 1, p. 34, 44);

       Defendant Scott failed to employ avoidance techniques prior to the
        February 10, 2016 incident, and placed Reid in four-point restraints;

       Defendant Scott stopped by Reid’s cell to re-tighten the already
        restricting restraints. (Id.);

       On June 20, 2016, Defendant Bilinski retaliated against Reid (after
        Reid cursed at Bilinski for looking at Reid’s penis and for the
        complaints he made against Hackenberg, Rummel and Lytle) by
        filing a false incident report against him for indecent exposure and
        committing a sexual act. (Doc. 1, p. 18); and

       On May 11th, 18th and 19th of 2016, Reid spoke with Seroski,
        complained about his jaw injuries and gave her a “COPOUT” on his
        numbness in his hands and wrist. (Doc. 1, p. 32).

(Doc. 142, pp. 3-5.)


                                          6	
      As the magistrate judge correctly found, Reid has only exhausted two

administrative remedies relevant to this action: AR852610 and AR848378. In the

first exhausted administrative remedy, AR848378, Reid complained that, “on

December 4, 2015, he was put into restraints and suffered nerve damage.” (Doc. 130,

p. 30.) In the second exhausted administrative remedy, AR852610, which Reid filed

on February 23, 2016, Reid states:

             Staff refuse to let me be seen by a Doctor (AW). I have cuts,
      bruises on my arms, legs, ankles, wrist caused by the staff’s
      misapplication of restraints in violation of PS 5566.05. My hands swoll
      [sic] up and my ankles are swollen. This occurred on 2-10-16 and today
      is 2-21-16 and I have not seen a Doctor or PA or anybody. My ankle is
      infected (both) and my wrist are scard [sic] bad. Several officers have
      seen my injuries…that were caused by 4-point restraints, ambulatory
      restraints. I am requesting to see a Doctor for the infection in my ankles
      that was caused by the misapplication of 4-point restraints medical
      refused to accurately, properly document my injuries caused by the
      restraints.

(Doc. 89, ¶ 11a.)

      Only claims that arose out of these two administrative complaints could be

viable as exhausted. Accordingly, all claims not properly included within these

complaints will be dismissed for failure to exhaust. As to the remaining allegations

contained within the administrative remedies, they will be dismissed pursuant to the

Favorable Termination Rule because Reid has not demonstrated, through

administrative appeal or writ of habeas corpus, that the decisions made through the

disciplinary proceedings were invalid. Finally, Reid asserts general allegations in


                                          7	
both administrative remedies that must be dismissed. As the magistrate judge

recognized, Reid must allege personal involvement to pursue a Bivens claim against

a Defendant. Thus, the remaining claims will be dismissed as they do not identify

any particular defendant.

      Specifically, the court finds as follows:

   1) The remaining claims against Defendant Scott involving failure to employ

      avoidance techniques and placing Reid in four-point restraints will be

      dismissed because they do not appear in either AR852610 or AR 848378.

   2) The remaining claims against Defendant Lytle will be dismissed because the

      lone allegation against him is that he fabricated an incident report on February

      10, 2016, and, as the magistrate judge found, the Favorable Termination Rule

      requires dismissal of such claims where a disciplinary ruling already

      adjudicated underlying claims.

   3) The remaining claims against Defendant Bilinski will be dismissed pursuant

      to the Favorable Termination Rule as the lone allegation against him is that

      he fabricated an incident report on June 20, 2016, and further because all

      claims involving the June 20, 2016 incident will be dismissed based on the

      magistrate judge’s recommendation.

   4) The remaining claims against Defendant Marr will be dismissed pursuant to

      the Favorable Termination Rule as the lone allegation remaining against him


                                          8	
      is that he provided false statements to the hearing officer following Reid’s

      December 4, 2015 placement in restraints.

   5) The remaining claims against Defendant Hackenberg will be dismissed

      because the lone allegation remaining against him is that a fabricated incident

      report materialized on his behalf following the June 2016 application of

      restraints to Reid, and this claim does not appear in AR852610 or AR 848378.

   6) The remaining claims against Defendant Seroski involving fabricating

      incidents involving Reid and speaking to him about his injuries will be

      dismissed because they did not appear in AR85610 or AR848378.

   7) The remaining claims against Defendant Stugart will be dismissed because

      the lone allegation against him involves placing Reid in hand restraints and

      Reid does not refer to any such incident in AR85610 or AR848378.

   8) The remaining claims against Defendant Rummell relating to his making

      verbal threats toward Reid will be dismissed because such an allegation does

      not appear in either AR85610 or AR848378.

      Accordingly, the court will adopt the report and recommendation insofar as it

recommends dismissal of claims and will deny it insofar as it suggests permitting

the above referenced claims to proceed.




                                          9	
IV.   Conclusion

      For the reasons set forth above, the report and recommendation will be

adopted in part and dismissed in part, and the court will grant all defendants

summary judgment.



                                              s/Sylvia H. Rambo
                                              SYLVIA H. RAMBO
                                              United States District Judge

Dated: January 10, 2019




                                     10	
